TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00636-CV



                                   Scott Dupuie, Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
       NO. D-1-FM-09-005485, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Scott Dupuie filed a motion requesting that this appeal be dismissed. See

Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.




                                          ___________________________________________

                                          Diane M. Henson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Dismissed on Appellant’s Motion

Filed: December 17, 2010